Case 1:21-cr-00126-BAH Document 10 Filed 02/17/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-167
TROY FAULKNER, : VIOLATIONS:
> 18 U.S.C. § 1361
Defendant. : (Destruction of Government Property)

18 U.S.C. §§ 1512(c)(2)

(Obstruction of an Official Proceeding)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(d)

(Stepping, Climbing, Removing, or
Injuring Property on the Capitol Grounds

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, TROY FAULKNER, did
willfully injure and commit depredation against property of the United States, and of any

department and agency thereof, and any property which has been and is being manufactured and
Case 1:21-cr-00126-BAH Document 10 Filed 02/17/21 Page 2 of 4

constructed for the United States, and any department or agency thereof, that is A Window at the
U.S. Capitol, causing damage in an amount more than $1,000.

(Destruction of Government Property, in violation of Title 18, United States Code,
Section 1361)

COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, TROY
FAULKNER, attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol without authority and committing an act of civil disorder.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2))

COUNT THREE
On or about January 6, 2021 , in the District of Columbia, TROY FAULKNER, did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FOUR
On or about January 6, 2021, in the District of Columbia, TROY FAULKNER, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-
Case 1:21-cr-00126-BAH Document 10 Filed 02/17/21 Page 3 of 4

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FIVE
On or about January 6, 2021, in the District of Columbia, TROY FAULKNER, did
knowingly, engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT SIX
On or about January 6, 2021, in the District of Columbia, TROY FAULKNER, willfully
and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with
the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and either
House of Congress, and the orderly conduct in that building of a hearing before or any deliberation
of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-00126-BAH Document 10 Filed 02/17/21 Page 4 of 4

COUNT SEVEN
On or about January 6, 2021, in the District of Columbia, TROY FAULKNER, stepped
on, climbed on, removed, and in any way injured, a statue, seat, wall, fountain, and other erection
and architectural feature, and any tree, shrub, plant and turf in the United States Capitol Grounds.

(Stepping, Climbing, Removing, or Injuring Property on the Capitol Grounds, in
violation of Title 40, United States Code, Section 5104(d))

A TRUE BILL:

FOREPERSON.

Airtel Vadim Bre

Attorney of the United States in
and for the District of Columbia.
